                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

CEDRIC MACK,                                             )
                                                         )
                 Plaintiff,                              )
                                                         )             Case No.: 4:19-cv-00963-DGK
v.                                                       )
                                                         )
CARHOP FINANCE,                                          )
                                                         )
                 Defendant.                              )

                       ORDER DISMISSING PLAINTIFF’S COMPLAINT

        This lawsuit arises from pro se Plaintiff Cedric Mack’s allegations that Defendant CarHop

Finance1 stole his car and sold the car’s contract. Now before the Court is Defendant’s motion

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) (Doc. 23). For the reasons stated

below, the motion is GRANTED.

        Rule 12(b)(6) allows a party to dismiss a complaint for failing to “state a claim upon

which relief can be granted.” While courts are instructed to “liberally” construe the complaints

of pro se plaintiffs, they still must find “sufficient facts to support the claims advanced.” Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (citations omitted). In his filings, Plaintiff asserts

various claims for recovery:              “Other Contract,” “Racketeer Influenced and Corrupt

Organizations” (“RICO”), and—in a liberal reading—theft (Doc. 1-1 at 4; Doc. 1-3). However,

he fails to adequately allege facts sufficient to establish claims which would grant him relief.

         As far as Plaintiff’s claim regarding a breach of contract between him and Defendant,

his complaint fails to establish any terms regarding the alleged contract, any facts supporting the

allegation Defendant “sold” said contract, or how the sale constituted a breach of the contract.


1
 The Court has already found that CarHop Finance is not a proper legal entity, and as such, was never properly
served (Doc. 20).



           Case 4:19-cv-00963-DGK Document 26 Filed 10/21/20 Page 1 of 2
Indeed, other than his own allegations, Plaintiff fails to provide any facts showing the existence

of the contract.

       Plaintiff also advances a claim under 18 U.S.C. § 1962, the statute that imposes civil

liability for a violation of RICO. To recover, plaintiff must adequately allege “(1) that the

defendant violated 18 U.S.C. § 1962; (2) that the plaintiff suffered injury to business or property;

and (3) that the plaintiff’s injury was proximately caused by the defendant’s RICO violation.”

Fogie v. THORN Americas, Inc., 190 F.3d 889, 894 (8th Cir. 1999) (citations omitted). A

defendant can violate RICO in four ways. § 1962(a)–(d). All four ways require a showing the

action or conspiracy to act in a “pattern of racketeering activity” or the “collection of an unlawful

debt.” Id. A pattern of activity requires at least two acts. 18 U.S.C. § 1961(5). An unlawful

debt is a debt incurred through unlawful gambling or lending at a usurious rate. 18 U.S.C. §

1961(6). Plaintiff asserts no facts claiming a pattern of racketeering activity or the collection of

an unlawful debt as defined in § 1961, nor does he assert any conspiracy to do so.

       Finally, Plaintiff alleges Defendant “stole” his car, but, as with his claim regarding a

breach of contract, other than Plaintiff’s assertion, there are no facts showing such a theft

occurred.

       For a complaint to survive a motion for dismissal under Rule 12(b)(6), there must be some

facts plausibly supporting the claims in the complaint. Because Plaintiff has failed to adequately

plead his claims, his complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

Date: October 21, 2020                         /s/ Greg Kays
                                               GREG KAYS, JUDGE
                                               UNITED STATES DISTRICT COURT




                                        2
            Case 4:19-cv-00963-DGK Document 26 Filed 10/21/20 Page 2 of 2
